DETAILED ACTION
Introduction
Claims 15-23 and 25-27 have been examined in this application. Claims 15-23 and 25-27 are amended. Claims 1-14, 24, and 28-30 are cancelled. This is a non-final action in response to arguments and amendments filed 11/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications KR10-2017-0094395 and KR10-2017-0094393, both filed in the Republic of Korea on 07/25/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11/28/2020, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 8 under the heading “Claim Rejections – 35 U.S.C. §112”), the arguments and amendments are partially persuasive. Particularly, the rejection of Claim 17 under 112(b) regarding the phrase “if the potential collision of the following vehicle with the host vehicle is predicted” (see the final office action mailed 8/27/2020 at paragraph 20) is maintained as the amendments have not addressed this issue and no reasoned arguments have been provided regarding this particular rejection. For all other previously made rejections, the amendments and arguments are persuasive and all other previously made rejection are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 9-15 under the headings “Claim Rejections – 35 U.S.C. §102,” “OBVIOUSNESS OVER TAKEUCHI IN VIEW OF NILSSON,” and “Claim Rejections – 35 U.S.C. §103”), the arguments and amendments are persuasive, particularly in that the previously relied upon prior art does not explicitly recite the features of Independent Claim 15 as amended, wherein the controller operates in response to a determination of all recited conditions. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2018/0370527A1 (Rachor), US2018/0057002A1 (Lee ‘002), US2019/0011916A1 (Alvarez Rodriguez et al.), US2001/0044690A1 (Flammersfeld et al.), U.S. 8,886,437 B2 (Dickinson et al.), and US2012/0277957A1 (Inoue et al.) as well as the previously relied upon art of WO2013/083343A1 (Kanter), US2016/0240084A1 (Takeuchi), JP2006160205A (Fukazawa), and US2017/0129501A1 (Lee ‘501).
Claim Objections
Claims 15, 17, and 19-21 are objected to because of the following informalities: 
In Claim 15, both recitations of "in response to determination" should instead read "in response to a determination" or alternatively “in response to determinations.”
In Claim 15, "proceeding vehicle" should instead read "preceding vehicle."
In Claim 17, "predicting" should instead read "determining" or alternatively "determined probability" should instead read "predicted probability" for consistency.
In Claim 19, "the predetermined speed" should instead read "a predetermined speed" as there is not antecedent basis for the term in the claim. 
In Claim 20, "in response to determination" should instead read "in response to a determination" or alternatively “in response to determinations.”
In Claim 21, “can not” should instead read “cannot.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 17, the claim recites the limitation “if the preceding vehicle is detected in front of the host vehicle within the predetermined range… predicting a probability of a potential collision.” The term “the predetermined range” derives antecedent basis from Claim 15, which recites “a predetermined range” in the context of performing acceleration or lane change, which is described by the disclosure as distance dth (see e.g. specification ¶0081 and Figure 10). However, the description of the predicting of a probability of collision with a vehicle in front (occurring in Claim 17) states that if a vehicle is present within a “predetermined distance y” in front of the host vehicle, the controller may cause deceleration (see e.g. Figures 3, 4, and specification ¶0042). In other words, the disclosure as originally filed does not recite the use of a “predetermined range” as a condition for predicting the probability, and does not recite that the “predetermined distance y” related to collision avoidance may be the same as the “predetermined distance dth” that is recited with respect to acceleration and lane change control. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding Claim 19, the claim recites the limitation “wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises controlling to reduce a brake torque.” The phrase “the generating” derives antecedent basis from Claim 15, which is described as causing acceleration of the vehicle in a highway driving scenario (see e.g. Figure 10, specification ¶0095). However, the adjusting or reducing of brake torque is described only with respect to the collision avoidance functions of the controller (see e.g. Figure 4, specification ¶0048, 0052). In other words, the disclosure as originally filed does not recite reduction of brake torque as part of the increasing of traveling speed as part of the lane change/acceleration control now recited in Claim 15 as amended. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 20, the claim recites the limitation “controlling to decrease the traveling speed of the host vehicle in response to determination that… the preceding vehicle is located in front of the host vehicle within the predetermined range.” The term “the predetermined range” derives antecedent basis from Claim 15, which recites “a predetermined range” for performing acceleration or lane change, which is described by the disclosure as distance dth (see e.g. specification ¶0081 and Figure 10). However, the description of causing decreasing of traveling speed (recited in Claim 20) recites that if a vehicle is present within a “predetermined distance y” in front of the host vehicle, the controller may cause deceleration (see e.g. specification ¶0042). In other words, the disclosure as originally filed does not recite that the “predetermined distance y” related to collision avoidance may be the same as the “predetermined distance dth” that is recited with respect to acceleration and lane change control. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the phrase “wherein if the potential collision of the following vehicle with the host vehicle is predicted” renders the claim indefinite. The claim recites predicting a probability of a potential collision, however there is no step of making a prediction of collision. It is unclear how this relates to the probability and whether, for example, any probability of collision is a prediction of a collision, or if a prediction of collision requires some specific probability or other condition to be met. The metes and bounds of the claim are therefore indefinite. For the purposes of examination, the prediction is interpreted to be any likelihood of a collision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner’s note: The broadest reasonable interpretation of a method claim having contingent limitations (for example using the term “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II). For the purposes of compact prosecution, a full rejection of all limitations is set forth below.

Claims 15, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.).

Regarding Claim 15, Rachor discloses a method of controlling a host vehicle (see [0009, 0011] use of a driver assist system in a subject/ego vehicle) comprising: 
(see [0009, 0011] processing captured images to detect objects in the environment); 
calculating a distance from a following vehicle and a traveling speed of the following vehicle, if the following vehicle is detected on a rear side of the host vehicle (see Figure 3, [0014] the ego vehicle may detect a vehicle approaching from behind, and [0016-0017, 0032] use determined parameters including the distance and speed of the other vehicle);   
determining whether a lane change of the host vehicle is available or not according to presence or non-presence of the object around the host vehicle (see [0011] the sensors monitor neighboring lanes and 0015] the system may determine if there is an opening in the lane to the right); 
in response to determination that the lane change of the host vehicle is not available (see [0015] the system may change lane if there is an opening, or accelerate the ego vehicle until an opening is available, i.e. determine that a lane change is not yet available), no proceeding vehicle is detected in front of the host vehicle (see [0012] the system may accelerate the vehicle on its own when the free space in front allows it, as determined by the sensor data), and the traveling speed of the following vehicle is higher than a traveling speed of the host vehicle (see [0015] a determined faster rear vehicle), generating, by a controller, a control signal of increasing the traveling speed of the host vehicle without changing the lane (see [0015] the system may accelerate the vehicle at least until an opening is available, i.e. increasing the speed while staying in the present lane); and
in response to determination that the lane change of the host vehicle is available (see [0015] when it is determined an opening is available), and the speed of the following vehicle is higher than the traveling speed of the host vehicle (see [0015] a determined faster rear vehicle), generating, by the controller, a control signal of performing the lane change of the host vehicle (see [0015] the system may maneuver the ego vehicle into the right lane).  


As stated above, Rachor discloses generating the control signal of increasing speed when no proceeding vehicle is detected in front of the host vehicle (see mapping above and [0012] accelerating when the free space in front allows it, which may be determined by the sensor information)

Rachor does not explicitly recite the condition wherein:
no proceeding vehicle is detected in front of the host vehicle within a predetermined range.

However Lee ‘002 teaches a method of vehicle control (see e.g. Claim 41), including accelerating the vehicle (see Figures 3, 5, [0062]) in response to a determination that:
no proceeding vehicle is detected in front of the host vehicle within a predetermined range (see Figure 5 and [0074], the controller may be configured to increase the speed of the vehicle when the vehicle is greater than a predetermined distance from a preceding vehicle (i.e. no vehicle in the range from the host vehicle to the predetermined distance)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to consider a predetermined range in front of the vehicle, as is taught by Lee ‘002, with the motivation of enhancing the safety of the vehicle by maintaining safe distances to preceding vehicles (see Lee ‘002 [0004, 0005]).


As stated above, Rachor discloses the decision to generate a control signal of increasing speed or perform the lane change based on consideration of distance from the following vehicle (see mapping above and [0017]).
Rachor does not explicitly recite the control as a response to a determination that:


However Alvarez Rodriguez et al. teaches a method in vehicle control for lane change operations (see e.g. Claim 14), that acts responsive to a determination that:
the distance from the following vehicle is less than a predetermined distance (see Claim 18, [0031, 0032] the vehicle changes lanes in response to a trailing vehicle providing an indication or “message” for the controlled vehicle to change lanes, which may be that the trailing vehicle is within a predetermined distance of the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor (including control for lane change and acceleration), to be in response to messages from a trailing vehicle including distance being less than a predetermined distance, as is taught by Alvarez Rodriguez et al., with the motivation of enhancing the robustness of the system to allow for other message types and improving traffic flow with respect to passing lanes (see Alvarez Rodriguez et al. [0017, 0020]).

Regarding Claim 20, Rachor does not explicitly recite the method of claim 15, further comprising controlling to decrease the traveling speed of the host vehicle in response to determination that the traveling speed of the host vehicle is higher than a predetermined speed and the preceding vehicle is located in front of the host vehicle within the predetermined range.  

However Lee ‘002 teaches the method of vehicle control as above, further comprising:
controlling to decrease the traveling speed of the host vehicle in response to determination that the traveling speed of the host vehicle is higher than a predetermined speed and the preceding vehicle is located in front of the host vehicle within the predetermined range (see Figure 5, [0074] decreasing vehicle 1 speed in response to the speed of the vehicle 1 being greater than a predetermined speed, and when the preceding vehicle is within the predetermined distance range).  
The motivation to combine Rachor and Lee ‘002 was recited in the rejection of Claim 15.
Regarding Claim 25, Rachor discloses the method of claim 15, further comprising: 
detecting whether the host vehicle is traveling on an overtaking lane of a highway (see [0014, 0015] the control for a particular determined scenario when the ego vehicle is on the far left/passing lane), 
 wherein the determining whether the lane change of the host vehicle is available or not is performed if the host vehicle is traveling on the overtaking lane of the highway (see [0015] the finding of an opening in a lane to the right of the present left/passing lane), and determines whether the lane change of the host vehicle is available or not using at least one of the distance from the following vehicle and a relative speed of the following vehicle (see [0014, 0015] the determining of an opening and corresponding control may be in response to the rear vehicle approaching at a significantly higher speed (i.e. 30 km/h relative speed or more)).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication WO2013/083343A1 (Kanter) (Translation used for citation purposes).
Regarding Claim 16, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising: 
determining a location of the host vehicle based on location information of the host vehicle received from a GPS module, and  
if the host vehicle is located on a stop line or an intersection, maintaining a current traveling speed or current brake torque of the host vehicle.  

However Kanter teaches a method in a vehicle (see p. 1, ln. 9-10), including:
determining a location of the host vehicle based on location information of the host vehicle received from a GPS module (see p. 6, ln. 13-14 and p. 8, ln. 5-19, lane and free space and intersection information is determined based on received GPS data), and  
if the host vehicle is located on a stop line or an intersection,  maintaining a current traveling speed or current brake torque of the host vehicle (see p. 5, ln. 11 – p. 6., ln. 5, an evasive maneuver may take place, e.g. releasing the brakes (adjusting a brake force), and see p. 6, ln. 6-18, however if side traffic is possible, certain measures are not carried out, for example the brake may not be released, and this may be done by determining that the vehicle is at an intersection, based on the GPS data. I.e. a current brake torque is maintained. Examiner's note: since the claim uses the phrase "a stop line or an intersection" only one of the recited alternatives is necessary in the prior art to read on this claim.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle control method in Rachor to further include collision avoidance functionality, as is taught by Kanter, with the motivation of increasing the safety of the vehicle and passengers by decreasing the risk of an accident in an intersection (see p. 6, ln. 10-12).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication US2016/0240084A1 (Takeuchi).
Regarding Claim 17, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising: 
if the preceding vehicle is detected in front of the host vehicle within the predetermined range, calculating a distance from the preceding vehicle and a relative speed of the preceding vehicle; and 
predicting a probability of a potential collision of the preceding vehicle with the host vehicle using the distance from the preceding vehicle and the relative speed of the preceding vehicle; and  
if the potential collision of the preceding vehicle with the host vehicle is predicted, increasing or decreasing the traveling speed of the host vehicle or adjusting a brake torque of the host vehicle, according to the distance from the preceding vehicle and the relative speed of the preceding vehicle and the determined probability of the potential collision of the preceding vehicle with the host vehicle.  

However Takeuchi teaches a method of controlling a host vehicle (see Figures 4-11, Abstract, collision avoidance steps for performing drive support of a vehicle), including:
if the preceding vehicle is detected in front of the host vehicle within the predetermined range, calculating a distance from the preceding vehicle and a relative speed of the preceding vehicle (see [0026, 0030], obstacle detection unit 10 detects obstacles ahead, which may be a preceding vehicle, and transmits relative position (distance) and relative speed to the PCS-ECU, and see Figure 9, per step S604 the method occurs for any detected obstacle ahead. In other words, occurring for any distance including if the preceding vehicle is within any predetermined range); and 
predicting a probability of a potential collision of the preceding vehicle with the host vehicle using the distance from the preceding vehicle and the relative speed of the preceding vehicle (see [0037], the PCS-ECU calculates a forward time to collision (TTC) based on distance and relative speed, and [0041-0045] the comparison of the forward TTC against a predetermined represents either a likelihood of a collision (a non-zero probability) between the vehicle and obstacle or a likelihood being eliminated (a zero probability)); and  
if the potential collision of the preceding vehicle with the host vehicle is predicted, increasing or decreasing the traveling speed of the host vehicle or adjusting a brake torque of the host vehicle, according to the distance from the preceding vehicle and the relative speed of the preceding vehicle and the determined probability of the potential collision of the preceding vehicle with the host vehicle (see Figure 9, [0149-0153], the forward TTC is compared to a threshold, and a “yes” in S606 (a determination that the collision is predicted) is used to start braking in S607, and additionally in future iterations the operation of automatic braking (yes in S601) may be used to stop automatic braking in S612. In other words, the controller will cause a decrease in traveling speed, or adjust brake torque of the vehicle, by starting and stopping automatic braking, which is based on the comparison of forward TTC to the threshold (the probability of collision) wherein [0037] the TTC is further based on the distance and relative speed of a preceding vehicle. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to additionally perform collision avoidance, as is taught by Takeuchi, with the motivation of increasing the robustness of the vehicle and improving safety for other (see Takeuchi [0007, 0025]).
Regarding Claim 21, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising, if the traveling speed of the host vehicle is lower than a predetermined speed and the following vehicle collides with the host vehicle, adjusting, by the controller, a brake torque of the host vehicle so that the host vehicle can stop at a distance such that the host vehicle can not cause a secondary collision with the preceding vehicle.  

However Takeuchi teaches a method of controlling a host vehicle (see Figures 4-11, Abstract, collision avoidance steps for performing drive support of a vehicle), including:
if the traveling speed of the host vehicle is lower than a predetermined speed and the following vehicle collides with the host vehicle, adjusting, by the controller, a brake torque of the host vehicle so that the host vehicle can stop at a distance such that the host vehicle can not cause a secondary collision with the preceding vehicle (see Figure 9, in the case that the backward FHL is in operation (a higher chance of rear collision, a yes in S602), S603 is bypassed and automatic braking may occur in S607, and see [0152], therefore even if the vehicle speed is lower than predetermined speed Vlim, if an approaching object collides with the vehicle from behind, automatic braking can be securely started, and see [0038, 0039], the automatic braking (the adjustment of brake torque) takes place to avoid a collision between the host vehicle and the obstacle detected by the obstacle detection unit 10 (which may be a preceding vehicle per [0026], i.e. to stop the vehicle at a distance that will avoid the secondary collision).
Rachor to additionally perform collision avoidance, as is taught by Takeuchi, with the motivation of increasing the robustness of the vehicle and improving safety for other vehicles and pedestrians (see Takeuchi [0007, 0025]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication US2001/0044690A1 (Flammersfeld et al.).
Regarding Claim 18, Rachor discloses wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises generating the control signal of increasing the traveling speed of the host vehicle if the traveling speed of the following vehicle is higher than the traveling speed of the host vehicle, no preceding vehicle is detected in front of the host vehicle within the predetermined range, and the distance from the following vehicle is less than the predetermined distance, and the lane change of the host vehicle is not available (see the mapping of Claim 15 above (Rachor as modified by Lee ‘002 and Alvarez Rodriguez et al.)).

Rachor further discloses the method occurring for a vehicle in a passing lane (see [0015]).
Rachor does not explicitly recite the method of claim 15, further comprising determining whether the traveling speed of the host vehicle is higher than a predetermined speed, 
wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises generating the control signal of increasing the traveling speed of the host vehicle if the traveling speed of the host vehicle is higher than the predetermined speed.

However Flammersfeld et al. teaches a method of vehicle control regarding passing (see e.g. Claim 1), comprising:
determining whether the traveling speed of the host vehicle is higher than a predetermined speed (see Figure 2, [0034], step 108 determining that vehicle speed is above the normal maximum ([0026] a previously determined speed)), 
wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises generating the control signal of increasing the traveling speed of the host vehicle if the traveling speed of the host vehicle is higher than the predetermined speed (see [0008, 0030, 0034], Figure 2, in step 104 the system determines a higher speed request and will allow the vehicle to increase speed to a higher speed up to the passing speed increment. In other words, the generating of control signals for accelerating may happen if the vehicle speed is higher than the predetermined speed but not yet at the new maximum).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to increase traveling speed if the traveling speed of the host vehicle is higher than the predetermined speed, as is taught by Flammersfeld et al., with the motivation of enhancing vehicle safety and reducing frustration of drivers by allowing for improved passing (see Flammersfeld et al. [0004, 0005, 0043]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Patent U.S. 8,886,437 B2 (Dickinson et al.).
Regarding Claim 19, Rachor discloses wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle occurs when no preceding vehicle is detected in front of the host vehicle within the predetermined range (see the mapping of Claim 15 above (Rachor as modified by Lee ‘002 and Alvarez Rodriguez et al.)).

Rachor does not explicitly recite the method of claim 15, wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises controlling to reduce a brake torque of the host vehicle if the traveling speed of the host vehicle is lower than the predetermined speed.

However Dickinson et al. teaches a method of vehicle control (see e.g. Claim 1),
wherein the generating, by the controller, the control signal of increasing the traveling speed of the host vehicle comprises controlling to reduce a brake torque of the host vehicle if the traveling speed of the host vehicle is lower than the predetermined speed (see Figure 1, functions by an ECU (generating control signals) and Claim 1, the method including increasing a throttle angle opening to reduce engine braking (brake torque on a crankshaft, or the wheels) in order to increase the current speed of the vehicle, when the current vehicle speed is less than the target vehicle speed (a predetermined speed)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to perform reduction of brake torque to increase speed, as is taught by Dickinson et al., with the motivation of enhancing the robustness and flexibility of the vehicle to handle different environmental factors such as road slope and reducing the frequency of fuel cut cycling to reduce fuel consumption (see Dickinson et al. 5:23-36, 5:50-57).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication JP2006160205A (Fukazawa) (Translation provided with the IDS used for citation purposes).
Regarding Claim 22, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising:  
if the traveling speed of the host vehicle is lower than a predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and  a second amount of potential impact that will be caused by a collision of the host vehicle with preceding vehicle, and 
if the second amount of the potential impact from the collision of the preceding vehicle is greater than the first amount of the potential impact with the collision of the following vehicle, controlling, by the controller, the vehicle to increase a brake torque.  

However Fukazawa teaches a collision mitigation technique for a vehicle (see [0016], a vehicle collision mitigating method which eases the damage), wherein
if the traveling speed of the host vehicle is lower than a predetermined speed, calculating a first amount of potential impact that will be caused by a collision of the following vehicle with the host vehicle and  a second amount of potential impact that will be caused by a collision of the host vehicle with preceding vehicle (see Figure 2 and [0030], in S22, damage amount is computed for the collision with a front vehicle and a rear vehicle, using relative velocities and the vehicle’s deceleration, and see [0028] S16 the method is dependent only on relative speed. In other words, the calculating takes place for any traveling speed, including those of the host vehicle that are below any predetermined speed), and 
if the second amount of the potential impact from the collision of the preceding vehicle is greater than the first amount of the potential impact with the collision of the following vehicle, controlling, by the controller, the vehicle to increase a brake torque (see [0031, 0032], in S24, an optimization occurs to minimize the total of the damage, and in S26, a correction value is applied to correct the deceleration of the vehicle. See [0030], the damage calculation involves a coefficient for mass as well as velocity. Thus, if the second damage amount for the collision with the preceding vehicle is estimated to be much greater than the first damage amount due to the mass or relative velocity, the minimizing optimization process will require decreasing the relative velocity, and therefore increasing the deceleration (for a forward-traveling collision) by braking. A command is given to brake ECU5, per 0021 the braking is applied to the wheels, i.e. a brake torque).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to further analyze damage amount, as is taught by Fukazawa, with the motivation of increasing safety and reducing damage and injury by considering a total damage amount (see Fukazawa [0003]).

Regarding Claim 23, Rachor further discloses the use of vehicle sensors for collision avoidance (see [0010]).

Rachor does not explicitly recite the method of claim 15, further comprising:  Page 4 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020 

if the second amount of the potential impact from the collision of the preceding vehicle is less than the first amount of the potential impact with the collision of the following vehicle, the controlling, by the controller, the vehicle to decrease a brake torque.  

However Fukazawa teaches a collision mitigation technique for a vehicle (see [0016], a vehicle collision mitigating method which eases the damage), wherein
if the traveling speed of the host vehicle is lower than a predetermined speed, calculating a first amount of potential impact that will be caused by  a collision of the following vehicle with the host vehicle and  a second amount of potential impact that will be caused by a collision of the host vehicle with a preceding vehicle(see Figure 2 and [0030], in S22, damage amount is computed for the collision with a front vehicle and a rear vehicle, using relative velocities and the vehicle’s deceleration, and see [0028] S16 the method is dependent only on relative speed. In other words, the calculating takes place for any traveling speed, including those of the host vehicle that are below any predetermined speed), and 
if the second amount of the potential impact from the collision of the preceding vehicle is less than the first amount of the potential impact with the collision of the following vehicle, the controlling, by the controller, the vehicle to decrease a brake torque (see [0031, 0032], in S24, an optimization occurs to minimize the total of the damage, and in S26, a correction value is applied to correct the deceleration of the vehicle. See [0030], the damage calculation involves a coefficient for mass and velocity. Thus, if the second damage amount for the collision with the preceding vehicle is estimated to be much smaller than the first damage amount due to the mass or relative velocity, the minimizing optimization process will require a higher relative velocity to the preceding vehicle, and therefore decreasing of braking. A command is given to brake ECU5, per 0021 the braking is applied to the wheels, i.e. a brake torque).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor to further analyze damage amount, as is taught by Fukazawa, with the motivation of increasing safety and reducing damage and injury by considering a total damage amount (see Fukazawa [0003]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication US2017/0129501A1 (Lee ‘501).
Regarding Claim 26, Rachor does not explicitly recite the method of claim 25, wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises determining whether the host vehicle is traveling on the highway based on at least one of location information of the host vehicle, and location information from a navigation system. 

However Lee ‘501 teaches a technique in navigation,
wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises determining whether the host vehicle is traveling on the highway based on at least one of location information of the host vehicle (see [0054], the system may be configured to determine whether the vehicle enters an expressway (highway) based on GPS information (positioning data per [0053])), and location information from a navigation system (see [0054], the GPS information is tied to a navigation apparatus). 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lane change method as disclosed in Rachor to further determine expressway parameters, as is taught by Lee ‘501, with the motivation of increasing the utility of the system by providing the driver with further assistance, for example regarding lane information (see Lee ‘501 [0055]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0370527A1 (Rachor) in view of Published Application US2018/0057002A1 (Lee ‘002), further in view of Published Application US2019/0011916A1 (Alvarez Rodriguez et al.), further in view of Publication US2012/0277957A1 (Inoue et al.).
Regarding Claim 27, Rachor further discloses the use of radar sensors for obstacle detection (see [0011]) and that a passing lane is a left lane (see [0015]).

Rachor does not explicitly recite the method of claim 25, wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises detecting whether the host vehicle is traveling on the overtaking lane of the highway based on detection information including obstacle detection information detected by a plurality of radars located on rear lateral sides of the host vehicle, Page 5 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020 

However Inoue et al. teaches a technique in vehicle control (see [0023] use of a driving assist system), 
wherein the detecting whether the host vehicle is traveling on the overtaking lane of the highway comprises detecting whether the host vehicle is traveling on the overtaking lane of the highway based on detection information including obstacle detection information detected by a plurality of radars located on rear lateral sides of the host vehicle (see Figures 2, 3, distance sensors 3a and 3b on each lateral side toward the rear of host vehicle 13, which [0023] and are exemplified as ultrasonic sensors but may also use radio waves, to perform detecting and distance measurements (i.e. radar sensors)), Page 5 of 16Application No. 16/043,113Attorney Docket No. B-9565 631580-1 Response to Final Office Action of Aug. 27, 2020 
wherein the method comprises, in a case where the obstacle detection information is information on an obstacle located on a rear lateral side where the driver's seat of the host vehicle is located (see Figure 4, [0038, 0039], the object detected may be side walls on both sides of the vehicle, i.e. a case where the obstacle is on the side of the driver’s seat for either a left or right hand drive vehicle), if the obstacle is determined to be a stationary object continuously over a set time or a set travel distance (see Figures 6, [0050] before the other vehicle catches up with the vehicle 13, the side wall position is determined as seen in Figure 11 as a constant distance (stationary object) over a sampling interval), determining that the host vehicle is traveling on the left lane (see [0026] the ECU determines a driving lane of the vehicle based on the sensors 3a and 3b for scenarios including no other vehicles being present (if the obstacle is a stationary object over the set time), and [0038] Figure 4 the determination may take place for a vehicle on a road with three lanes, for example with the vehicle in a left lane relative to the rightmost lane, disclosed as a passing lane per Rachor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rachor of determining a driving lane to utilize the technique taught by Inoue et al., with the motivation of enhancing the robustness of the vehicle and increasing vehicle safety by integrating additional features such as driver alerts (see Inoue et al. [0068, 0073]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20160097853-A1 teaches subject matter including lane identification using radar (see e.g. [0162-0164]).
US-20160207530-A1 teaches subject matter including collision avoidance in a vehicle in response to front and rear vehicles (see e.g. Figure 9).
US-20190047571-A1 teaches subject matter including determining whether a lane change is available in response to a following vehicle in an automated driving system (see e.g. [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619